DETAILED ACTION
Status of the Claims
	Claims 1-19, 21-32, and 37-48 are pending and examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the new examiner of record is Jeremy Flinders.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Williams et al.
Claims 1-15, 17, 19, 24, 26-28, 30, 32, 40-44 and 46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Williams et al. (WO2014/072697 A1, as cited in the IDS filed 02/04/2020, of record).
Regarding claim 1, Williams teaches a high-throughput (HTP) method of genomic engineering to evolve a microbe to acquire a desired phenotype (e.g. pg. 3, Lines 6-8) comprising:
a. perturbing the genomes of an initial plurality of microbes having the same microbial strain background (e.g. pg. 8; list of bacteria for use in the methods) using transposon mutagenesis (e.g. pg. 11, Lines 17-18), to thereby create an initial HTP genetic design transposon mutagenesis microbial strain library comprising individual microbial strains with unique genetic variations (e.g. pg. 11, Lines 23-24); 
b. screening and selecting individual strains of the initial HTP genetic design transposon mutagenesis microbial strain library for the desired phenotype (e.g. see Williams claim 1, step (c)); 
c. providing a subsequent plurality of microbes that each comprise a unique combination of genetic variation, the genetic variation selected from the genetic variation present in at least two individual strains screened in the preceding step, to thereby create a subsequent HTP genetic design transposon mutagenesis microbial strain library (e.g. see Williams claim 4); 
d. screening and selecting individual microbial strains of the subsequent HIP genetic design transposon mutagenesis microbial strain library for the desired phenotype (e.g. see Williams claim 4); and 

wherein the subsequent transposon mutagenesis microbial strain library is of a partial combinatorial library of the initial transposon mutagenesis microbial strain library, a subset of a full combinatorial library of the initial transposon mutagenesis microbial strain library,7 a partial combinatorial library of a preceding transposon mutagenesis microbial strain library, or a subset of a full combinatorial library of a preceding transposon mutagenesis microbial strain library (note that since subsequent iterations of mutagenesis and screening/selecting steps take as input at least two individual strains of a preceding library, then they reasonably are a partial combinatorial library and/or a subset of a full combinatorial library of a preceding transposon mutagenesis microbial strain library).
Regarding claim 2, Williams teaches wherein the transposon mutagenesis, comprises providing a transposase enzyme and a DNA payload sequence (e.g. pg. 12, Lines 21-25).
Regarding claim 3, Williams teaches wherein the transposase enzyme and DNA payload sequence form a transposase-DNA payload complex (e.g. 12, Lines 21-25).
 claim 4, Williams teaches wherein the transposon mutagenesis results in random insertion of a transposon into the genome of the plurality of microbes (e.g. pg. 13, Lines 25-30).
Regarding claim 5, Williams teaches wherein the transposon mutagenesis causes a Loss-of-Function (LoF) phenotype (e.g. pg. 3, Last para.; “disadvantageous genes is removed or disrupted”).
Regarding claim 6, Williams teaches wherein the transposon mutagenesis causes a Gain-of-Function (GoF) phenotype (e.g. pg. 3, Last para.; “one of said advantageous gene is overexpressed”).
Regarding claim 7, Williams teaches wherein the transposon mutagenesis inserts a DNA payload sequence that contains a Gain-of-Function (GoF) element into the genome (e.g. pg. 3, Lines 10-12; “generating a pool of mutant bacteria by transposon mutagenesis with an activating transposon (TnA) , wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site”);
Regarding claim 8, Williams teaches wherein the Gain-of Function element is selected from the group consisting of a promoter, a solubility tag element, and a counter-selectable marker (e.g. pg. 3, Lines 11; “promoter”).
Regarding claim 9, Williams teaches wherein the transposon mutagenesis inserts a DNA payload complex that contains a Loss-of-Function (LoF) element (e.g. bridging pg. 6-7; “In certain embodiments, the selected growth condition is characterized by the presence of one or more selective agents which are absent (or present at a different, e.g. lower or higher, concentration in the reference condition(s)). 
Regarding claim 10, Williams teaches wherein the Loss-of-Function element is a marker (e.g. pg. 6-7; “Selective agent”).
Regarding claim 11, Williams teaches wherein the transposon mutagenesis comprises transforming the plurality of microbes with at least two transposase- DNA payload complexes one of which contains a Gain-of-Function (GoF) element and one of which contains a Loss-of-Function (LoF) element (e.g. pg. 3, last para.)
Regarding claim 12, Williams teaches wherein the transposon mutagenesis uses the EZ-Tn5 transposon mutagenesis system (e.g. pg. 13, Line 29).
Regarding claim 13, Williams teaches wherein the genome is perturbed by utilizing transposon mutagenesis and at least one of SNP3 swap, Promoter swap, Stop swap, sequence optimization, or any combination thereof (e.g. pg. 19, Lines 15-20).
Regarding claim 14, Williams teaches wherein the microbe is a prokaryote (e.g. pg. 8, Last para.).
Regarding claim 15, Williams teaches wherein the microbe is from a genus selected from the group consisting of: Agrohacterium, AlicycIobacilus, Anabaena, Anacystis, Acinetobacter, Acidotherm us, Arthrobacter, Azobacter, Bacillus, Bifidobacterium, Brevibacterium, Butyrivibrio, Buchnera, Campestris, Caamplyohacter, Clostridium, Corvnebacierium, Chromatium, Coprococcus, Fscherichia, Enterococcus, Enterobacter, Erwvinia, Fusobacterium, Faecalibacterium, Francisella, Flavobacterium, Ceobacillus, Haemophilus, Ielicobacter, Klebsiella, Lactobacillus, Lactococcus, Ilyobacter, Aficrococcus, Microbacterium, Mfesorhizobium, Methylobacterium, Methylobacterium, Mycobacterium, Neisseria, Pantoea, Pseudomonas, Prochlorococcus, Rhodobacter, Rhodopseudomonas, Rhodopseudomonas, Roseburia, Rhodospirillum, Rhodlococcus, Scenedesmus, Streptomyces, Streptococcus, Synecoccus, Saccharomonospora, Saccharopolyspora, Staphlvococcus, Serratia, Salmonella, Shigella, Thermoanaerobacterium, Tropheryma, Tularensis, Tem ecu/a, Therm osynechococcus, Thermococcus, Ureaplasma, Xanthomonas, Xylella, Yersinia, and Zymomonas (e.g. pg. 9, first para. “streptococcus”).
Regarding claim 17, Williams teaches wherein the microbe is Escherichia coli (e.g. pg. 9, line 28).
Regarding claim 19, Williams teaches a method for generating a transposon mutagenesis microbial strain library (e.g. pg. 3, lines 10-11), comprising:
a) introducing a transposon into a population of microbial cells of one or more base microbial strains (e.g. pg. 3, steps (a)-(b)); and 
b) selecting for at least one microbial strain comprising a randomly integrated transposon, thereby creating an initial transposon mutagenesis microbial strain library, comprising a plurality of individual microbial strains with unique genetic variations found within each strain of the plurality of individual strains, wherein each of the unique genetic variations comprises one or more randomly integrated transposons (e.g. pg. 3, step (c));
c) selecting a strain from the transposon mutagenesis microbial strain library that exhibits an increase in performance of a measured phenotypic variable compared to the 
chosen condition. It allows the ordering of every gene according to relative contribution to the growth condition, starting with genes that contribute significantly”);
d) providing a subsequent plurality of individual microbial strains that each comprise a combination of unique genetic variations from the genetic variations present in at least two individual strains screened in the preceding step to create a subsequent transposon mutagenesis microbial strain library; 
e) screening and selecting individual strains of the subsequent transposon mutagenesis microbial strain library for phenotypic performance improvements over the reference microbial strain, thereby identifying unique combinations of genetic variation that confer additional phenotypic performance improvements; and
f) repeating steps d)-e) one or more times, in a linear or non-linear fashion, until a strain exhibits a desired level of improved phenotypic performance compared to the phenotypic performance of the production microbial strain, wherein each subsequent iteration creates a new transposon mutagenesis microbial strain library, where each microbial strain in the new library comprises genetic variations that are a combination of genetic variations selected from amongst at least two individual microbial strains of a preceding library, and 
wherein the subsequent transposon mutagenesis microbial strain library is of a partial combinatorial library of the initial transposon mutagenesis microbial strain library, a subset of a full combinatorial library of the initial transposon mutagenesis microbial strain library,7 a partial combinatorial library of a preceding transposon mutagenesis 
Regarding claim 21, Williams teaches wherein the transposon is introduced into the base microbial strain using a complex of transposon and transposase protein which allows for in vivo transposition of the transposon into the genome of the base microbial strain (e.g. pg. 12, Lines 21-25).
Regarding claim 22, Williams teaches wherein the transposase protein is derived from an EZ-Tn5 transposome system (e.g. pg. 13, Line 29).
Regarding claim 23, Williams teaches wherein the transposon is a Loss-of-Function (LoF) transposon or a Gain-of-Function (GoF) transposon (e.g. pg. 3, Last para.; “providing an engineered mutant bacterium in which at least one of said disadvantageous genes is removed or disrupted and/or at least one of said advantageous gene is overexpressed, such that the mutant bacterium exhibits
improved survival and/or growth under the selected growth condition”).
Regarding claim 24, Williams teaches wherein the Loss-of-Function transposon comprises a marker (e.g. pg. 6-7; “Selective agent”). 
Regarding claim 26, Williams teaches wherein the Gain-of-Function transposon comprises a solubility tag, a promoter, or a counter-selection marker (e.g e.g. pg. 3, Lines 11; “promoter”).
 claim 27, Williams teaches wherein the microbial strain is a prokaryote (e.g. pg. 8, Last para.).
Regarding claim 28, Williams teaches wherein the microbial strain is from a genus selected from the group consisting of: Agrobacteriun, Alicyclobacillus, Anabaena, Anacystis, Acinetobacter, Acidothermus, Arthrobacte, Azobacter, Bacillus, Bifidobacterium, Brevibacterium, Butyrivibrio, Buchnera, Campestris, Camplyobacter, Clostridium, Corynebacterium, Chronatium, Coprococcus, Escherichia, Enterococcus, Enterobacter, Erwinia, Fusobacterium, F aecalibcacterium, Francisella, Flavobacterium, Geobacillus, Haenophilus, Helicobacter, Klebsiella, Lactobacillus, Lactococcus, Ilyobacter, Alicrococcus, Microbacterium, MVesorhizobium, Methylobacterium, Methylobacterium, Mycobacterium, Neisseria, Pantoea, Pseudononas, Prochlorococcus, Rhodobacter, Rhodopseudononas, Rhodopseudomonas, Roseburia, Rhodospirillum, Rhod/ococcus, Scenedesmnrus, Streptonyces, Streptococcus, Synecoccus, Saccharonmonospora, Sacch/aropolyspora, Staphylococcus, Serratia, Salmonella, Shige/la, Thermoanaerobacterium, Tropheryna, Tularensis, Temnecula, Thermosynechococcus, Thermococcus, Ureaplasna, Xanthomonas, Xylella, Yersinia, and Zymomonas (e.g. pg. 9, first para. “streptococcus”).
Regarding claim 30, Williams teaches wherein the microbial strain is Escherichia coli (e.g. pg. 9, line 28).
Regarding claim 32, Williams teaches a HTP transposon mutagenesis method for improving the phenotypic performance of a production microbial strain (e.g. see abstact), comprising the steps of: 

b. screening and selecting individual microbial strains of the initial transposon mutagenesis microbial strain library for phenotypic performance improvements over a reference strain, thereby identifying unique genetic variations that confer phenotypic performance improvements (e.g. pg. 3, step c); 
c. providing a subsequent plurality of microbial strains that each comprise a combination of unique genetic variations from the genetic variations present in at least two individual strains screened in the preceding step, to thereby create a subsequent transposon mutagenesis microbial strain library (e.g. pg. 4, lines 4-11); 
d. screening and selecting individual strains of the subsequent transposon mutagenesis microbial strain library for phenotypic performance improvements over the reference microbial strain, thereby identifying unique combinations of genetic variation that confer additional phenotypic performance improvements (e.g. pg. 4, lines 4-11); and 
e. repeating steps c)-d) one or more times, in a linear or non-linear fashion, until a strain exhibits a desired level of improved phenotypic performance compared to the phenotypic performance of the production microbial strain, wherein each subsequent iteration creates a new transposon mutagenesis microbial strain library, where each microbial strain in the new library comprises genetic variations that are a combination of 
wherein the subsequent transposon mutagenesis microbial strain library is of a partial combinatorial library of the initial transposon mutagenesis microbial strain library, a subset of a full combinatorial library of the initial transposon mutagenesis microbial strain library,7 a partial combinatorial library of a preceding transposon mutagenesis microbial strain library, or a subset of a full combinatorial library of a preceding transposon mutagenesis microbial strain library (note that since subsequent iterations of mutagenesis and screening/selecting steps take as input at least two individual strains of a preceding library, then they reasonably are a partial combinatorial library and/or a subset of a full combinatorial library of a preceding transposon mutagenesis microbial strain library).
Regarding claim 40, Williams teaches (e.g. pg. 3, Last para.; “providing an engineered mutant bacterium in which at least one of said disadvantageous genes is removed or disrupted and/or at least one of said advantageous gene is overexpressed, such that the mutant bacterium exhibits improved survival and/or growth under the selected growth condition”).
Regarding claim 41, Williams teaches wherein the Loss-of-Function transposon contains a marker or a counter-selectable marker (e.g. pg. 6-7; “Selective agent”).
Regarding claim 42, Williams teaches wherein the Gain-of-Function transposon contains a promoter (e.g. pg. 3, Lines 11; “promoter”).
Regarding claim 43, Williams teaches wherein the production microbial strain is a prokaryote (e.g. pg. 8, Last para.).
 claim 44, Williams teaches wherein the production microbial strain is from a genus selected from the group consisting of: A.grobacteriun, Alicyclobacillus, Anabaena, Anacystis, Acinetobacter, Acidothermus, Arthrobacte, Azobacter, Bacillus, Bifidobacterium, Brevibacterium, Butyrivibrio, Buchnera, Campestris, Camplyobacter, Clostridium, Corynebacterium, Chronatium, Coprococcus, Escherichia, Enterococcus, Enterobacter, Erwinia, Fusobacterium, F aecalibcacterium, Francisella, Flavobacterium, Geobacillus, Haenophilus, Helicobacter, Klebsiella, Lactobacillus, Lactococcus, Ilyobacter, Alicrococcus, Microbacterium, MVesorhizobium, Methylobacterium, Methylobacterium, Mycobacterium, Neisseria, Pantoea, Pseudononas, Prochlorococcus, Rhodobacter, Rhodopseudononas, Rhodopseudomonas, Roseburia, Rhodospirillum, Rhod/ococcus, Scenedesmnrus, Streptonyces, Streptococcus, Synecoccus, Saccharonmonospora, Sacch/aropolyspora, Staphylococcus, Serratia, Salmonella, Shige/la, Thermoanaerobacterium, Tropheryna, Tularensis, Temnecula, Thermosynechococcus, Thermococcus, Ureaplasna, Xanthomonas, Xylella, Yersinia, and Zymomonas (e.g. pg. 9, first para. “streptococcus”).
Regarding claim 46, Williams teaches wherein the production microbial strain is Escherichia coli (e.g. pg. 9, line 28).
***
Response to Arguments
The 11/03/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Williams et al. and Reyrat et al.
Claims 1-15, 17, 19, 21-28, 30, 32, 40-44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2014/072697 A1, as cited in the IDS filed 02/04/2020, of record) as applied to claims 1-15, 17, 19-24, 26-28, 30, 32, 40-44 and 46 above, and further in view of Reyrat et al. (Infection and Immunity (1998); 66(9):4011-4017, as cited in the IDS filed 02/04/2020, of record).
Regarding claims 25 and 48, Williams is relied on for the teachings of claim 1 and 9.  However Williams does not teach wherein the marker is a counter-selectable marker.
Reyrat teaches transposon mutagenesis using a counter-selectable marker (e.g. pg. 4016, 2nd col., 1st para.).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the method of mutagenesis by Williams with the use of a counter-selectable marker taught by Reyrat.  One would have been motivated to do so because Reyrat teaches “counterselectable markers are useful tools for basic genetics, for the study of pathogenesis, and for genome analysis. Indeed, this simple methodology allows the positive selection of recombinant vectors, the isolation of IS elements, the selection of plasmid-cured strains, the study of mutant alleles of essential genes, the discovery of positive regulatory regions, and the construction of transposon delivery vectors” as per Reyrat, pg. 4016; Concluding remarks.  The ordinary artisan would have a reasonable expectation of success in practicing the invention given both Williams and Reyrat are in the same field of endeavor of genome analysis.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Williams et al. and Pan et al.
Claims 1-17, 19, 21-24, 26-29, 30, 32, 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2014/072697 A1, as cited in the IDS filed 02/04/2020, of record) as applied to claims 1-15, 17, 19-24, 26-28, 30, 32, 40-44 and 46 above, and further in view of Pan et al. (Biotechnol Lett (2011) 33:733–739, of record).
Regarding claims 16, 29 and 45, Williams teaches the methods of claim 1, 19 and 32, however it is noted the reference does not teach genomically engineering Saccharopolyspora spinosa.
 Pan teaches genomically engineering Saccharopolyspora spinosa (e.g. see abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the method of Williams’ invention to genomically engineer Saccharopolyspora spinose as Pan did.  One would have been motivated to do so because Pan teaches “Spinosyns are novel macrolides produced by the actinomycete Saccharopolyspora spinosa… The two major components of the spinosyn family, spinosyns A and D are commercially marketed as the insecticide 
	Regarding claims 37-38, Pan teaches wherein the mutagenesis microbial strain library exhibits at least a 10% increase and at least a one-fold increase in a measured phenotypic variable compared to the phenotypic performance of the production microbial strain (e.g. see abstract; “The production of the spinosad was increased by over three-fold”).
	Regarding claim 39, Pan teaches wherein the improved phenotypic performance of step (e) is selected from the group consisting of: volumetric productivity of a product of interest, specific productivity of a product of interest, yield of a product of interest, titer of a product of interest, increased or more efficient production of a product of interest, the product of interest selected from the group consisting of: a small molecule, enzyme, peptide, amino acid, organic 157WO 2018/226810PCT/US2018/036230 acid, synthetic compound, fuel, alcohol, primary extracellular metabolite, secondary extracellular metabolite, intracellular component molecule, and combinations thereof (e.g. see abstract; “The production of the spinosad was increased by over three-fold to reach 800 µg/ml in the recombinant strain SIPI-M2093.
***
Response to Arguments


Williams et al. and Rad et al.
Claims 1-15, 17-19, 21-24, 26-28, 30-32, 40-44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2014/072697 A1, as cited in the IDS filed 02/04/2020, of record) as applied to claims 1-15, 17, 19-24, 26-28, 30, 32, 40-44 and 46 above, and further in view of Rad et al. (SCIENCE 330:19 (2010), of record).
Regarding claims 18, 31 and 47, Williams is relied on for the teachings of claims 1, 19 and 32, however it is noted the reference does not teach genomic engineering of a eukaryote.
Rad teaches transposon mutagenesis of a eukaryote (e.g. see abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the method of Williams’ invention to genomically engineer a eukaryote as per Rad.  One would have been motivated to do so because Rad teaches “insertional mutagenesis by the PiggyBac transposon can be used for cancer gene discovery in mice”, as per Rad’s abstract.  The ordinary artisan would have a reasonable expectation for success in practicing the invention give Williams and Rad are both in the same field of endeavor of genomic analysis.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639